 



EXHIBIT 10.16.1
Ferro Finance Corporation
1000 Lakeside Avenue, Suite A
Cleveland, OH 44114
October 16, 2006
Ferro Corporation
1000 Lakeside Avenue
Cleveland, OH 44114
Ferro Electronic Materials, Inc.
1000 Lakeside Avenue
Cleveland, OH 44114
          Re:      Amendment to Purchase and Contribution Agreement
Ladies and Gentlemen:
          We refer to that certain Purchase and Contribution Agreement, dated as
of September 28, 2000, as heretofore amended (the “PCA”), among Ferro Finance
Corporation, as the Purchaser (the “Purchaser”), Ferro Electronic Materials,
Inc. (“FEM”), as a Seller and Ferro Corporation (“Ferro Corp.”, and together
with FEM, the “Sellers”), as a Seller. Terms not otherwise defined herein shall
have the meanings set forth in the PCA.
          The parties hereto have agreed that the definition of “Other Approved
Jurisdiction” in Section 1.01 of the PCA shall hereby be amended by
(i) replacing the reference to an “A-” rating by S&P with a reference to a
“BBB-” rating and (ii) replacing the reference to an “A3” rating by Moody’s with
a reference to a “Baa3” rating.
          Except as herein expressly amended, the PCA is ratified and confirmed
in all respects and shall remain in full force and effect in accordance with its
terms. All references to the PCA in the PCA, the Sale Agreement and the other
documents and instruments delivered pursuant thereto or in connection therewith
shall mean the PCA as amended by this letter agreement, and as hereafter
amended, restated, supplemented or modified.
          Ferro Corp., as undertaking party under the Undertaking Agreement,
hereby consents to the amendment contemplated by this letter agreement and
hereby confirms and agrees that, notwithstanding the effectiveness of this
letter agreement, the Undertaking Agreement heretofore executed and delivered by
it is, and shall continue to be, in full force and effect and shall apply to the
PCA as amended by this letter agreement, and the Undertaking Agreement is hereby
ratified and confirmed.
          This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



          This letter agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.

            FERRO FINANCE CORPORATION
      By:           Name:           Title:        

AGREED:
FERRO ELECTRONIC MATERIALS, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

FERRO CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

Pursuant to Section 5.01(m) of the Sale Agreement
(as such term is defined in the PCA), the undersigned
consents to the foregoing amendment to the PCA
dated October 16, 2006.
CITICORP NORTH AMERICA, INC., as Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

2